 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6        WILLIE NATHANIEL BROWN,
                                                               Case No. 3:19-cv-05228 BHS-TLF
 7                                  Plaintiff,
                v.                                             ORDER TO SHOW CAUSE OR
 8                                                             AMEND THE COMPLAINT
          PIERCE COUNTY JAIL,
 9
                                    Defendant.
10

11          Plaintiff Willie Nathaniel Brown has filed a civil rights complaint against Pierce County

12   Jail. Dkt. 4. The Court has granted his motion for leave to proceed in forma pauperis (IFP). Dkt.

13   3.

14          As discussed below, however, the complaint has deficiencies that prevent the Court from

15   directing service at this time. Plaintiff will be provided the opportunity by May 3, 2019, to show

16   cause why the complaint should not be dismissed or to file an amended complaint.

17                                               DISCUSSION

18          The Court will dismiss a complaint at any time if the action fails to state a claim, raises

19   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from

20   such relief. See 28 U.S.C. § 1915(e)(2)(B). To state a claim for relief under 42 U.S.C. § 1983, a

21   plaintiff must show that: (1) the plaintiff suffered a violation of rights protected by the

22   Constitution or created by federal statute, and (2) the violation was proximately caused by a

23   person acting under color of state law. See Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir.

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 1
 1   1991). The first step in a § 1983 claim is therefore to identify the specific constitutional right

 2   allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271 (1994). To satisfy the second prong, a

 3   plaintiff must allege facts showing how individually named defendants caused, or personally

 4   participated in causing, the harm alleged in the complaint. See Arnold v. IBM, 637 F.2d 1350,

 5   1355 (9th Cir. 1981).

 6          Here, plaintiff’s amended complaint alleges that he has been placed on phone, mail, and

 7   visit restriction since February 23, 2018, when he was first detained at Pierce County Jail. Dkt. 4,

 8   p. 3. He alleges that these restrictions have prevented him from speaking with his family

 9   members or members of his community. Id. He alleges that his only means of communication is

10   through his lawyer, “who doesn’t alway[s] answer.” Id. Plaintiff names only Pierce County Jail

11   as a defendant.

12          The complaint suffers from deficiencies that, if not corrected in an amended complaint,

13   require dismissal of the entire action. 28 U.S.C. §§ 1915(e)(2)(b)(ii), 1915A(b)(1).

14          Pierce County Jail is not a legal entity capable of being sued in a 42 U.S.C. § 1983 action.

15   Section 1983 applies to the actions of “persons” acting under color of state law. Municipalities

16   are subject to suit under § 1983. Monell v. New York City Dept. of Social Services, 436 U.S. 658,

17   690 (1978); Owen v. City of Independence, Mo., 445 U.S. 622, 637 (1980) (holding § 1983 is

18   expansive and does not expressly incorporate common law immunities). But “to bring an

19   appropriate action challenging the actions, policies or customs of a local governmental unit, a

20   plaintiff must name the county or city itself as a party to the action, and not the particular

21   municipal department or facility where the alleged violation occurred.” Bradford v. City of

22   Seattle, 557 F. Supp. 2d 1189, 1207 (W.D. Wash. 2008) (holding Seattle Police Department is

23

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 2
 1   not a legal entity capable of being sued under § 1983) (citing Nolan v. Snohomish County, 59

 2   Wn. App. 876, 883 (1990)).

 3          If plaintiff seeks to hold a local governmental unit like Pierce County liable under section

 4   1983, he must show that the entity itself violated his rights or that it directed its employee to do

 5   so. Bd. of County Comm’rs of Bryan County v. Brown, 520 U.S. 397, 404 (1994). Under this

 6   theory of liability, the focus is on the entity’s “policy statement, ordinance, regulation, or

 7   decision officially adopted and promulgated by that body’s Officers.” City of St. Louis v.

 8   Praprotnik, 485 U.S. 112, 121 (1988) (quoting Monell v. Dept. of Soc. Servs., 436 U.S. 658, 690

 9   (1978)). A local governmental unit may not be held responsible for the acts of its employees

10   under a respondeat superior theory of liability. See Monell, 436 U.S. at 694. To sue Pierce

11   County, Mr. Brown must allege facts showing that any constitutional deprivation he suffered was

12   the result of a custom or policy of the County. See id. Plaintiff has not done so.

13          If plaintiff chooses to amend his complaint, he must write a short, plain statement telling

14   the Court: (1) each of the names of the individual person(s) and/or entities who allegedly

15   violated the right (the defendant or defendants); (2) factual allegations stating exactly what that

16   individual person or entity did or failed to do under color of state law; (4) how the action or

17   inaction of that individual person or entity is connected to a violation of plaintiff’s federal

18   constitutional or federal statutory rights; and (5) what specific injury plaintiff suffered because of

19   each defendant’s conduct or lack of action.

20          If plaintiff alleges that certain individuals violated his constitutional rights, he must name

21   those individuals as defendants and must allege in more specific terms how their action or

22   inaction violated a specific constitutional right. And if plaintiff alleges that a local governmental

23

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 3
 1   unit violated his constitutional rights, he must allege facts showing that any constitutional

 2   deprivation he suffered was the result of a custom or policy of that entity.

 3          Plaintiff may show cause why his complaint should not be dismissed or may file an

 4   amended complaint to cure, if possible, the deficiencies noted herein, on or before May 3, 2019.

 5   The amended complaint must be legibly rewritten or retyped in its entirety and contain the same

 6   case number. Any cause of action alleged in the original complaint that is not alleged in the

 7   amended complaint is waived. Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997),

 8   overruled in part on other grounds, Lacey v. Maricopa Cnty., 693 F.3d 896 (9th Cir. 2012).

 9          The Court will screen the amended complaint to determine whether it states a claim for

10   relief under 42 U.S.C. § 1983. If the amended complaint is not timely filed or fails to adequately

11   address the issues in this order, the undersigned will recommend dismissal of this action under

12   28 U.S.C. § 1915(e)(2).

13          The Clerk is directed to send Plaintiff the appropriate forms for filing a 42 U.S.C. § 1983

14   civil rights complaint and for service, a copy of this Order and the Pro Se Information Sheet.

15          Dated this 3rd day of April, 2019.

16

17

18                                                         A
                                                           Theresa L. Fricke
19                                                         United States Magistrate Judge

20

21

22

23

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 4
